IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE SEARCH OF Case No. 3:19-mj-00617-MMS
AMANDA DIANE WRIGHT
Filed Under Seal

 

6102 | | 930 :

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Tyler Vose, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I am an investigative or law enforcement officer of the United States, within the
meaning of 18 U.S.C, § 2510(7) and am empowered by law to conduct investigations of and to
make arrests for offenses enumerated in 18 U.S.C. § 2516. I have been a Special Agent with the
FBI since May 2011. Since that time I have been assigned investigative responsibilities in the
areas of public corruption in the Detroit and San Juan Field Offices, Indian country matters on
the Pine Ridge Indian Reservation in South Dakota, and public corruption violations in the
Anchorage Field Office, where I am currently assigned. The Anchorage Field Office is located
within the District of Alaska. Prior to being an FBI Special Agent, I served as a Human
Intelligence Collector with the United States Army for 5 years and 7 months. In addition to
traditional combat duties, | conducted military source operations and interrogations on suspected
members of Al-Qa’ida and other radical Islamic terrorist/insurgent groups in Iraq.

2. [ make this affidavit in support of an application to search the person of
AMANDA DIANE WRIGHT (hereinafter “AMANDA”) for any and all cellular telephones and
personal electronic devices she may have on her person, and to search and seize any items
identified in Attachment B. Attachment A and Attachment B are hereby incorporated fully by

reference herein. I also respectfully request to be permitted to search all electronic devices that

l

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 1 of 46
COD)

may be found on AMANDA and further access and search the contents of said electronic devices

without seeking an additional or separate warrant. The purpose of this warrant is to search for

6102 | | 930

evidence, fruits, and instrumentalities of violations of 18 U.S.C. § 1343 — Wire Fraud, 18 U.S.C.
§ 1956 — Laundering of Monetary Instruments, 18 U.S.C. § 1957 — Engaging in Monetary
Transaction in Property Derived from Specified Unlawful Activity, and 18 U.S.C. § 371 —
Conspiracy to commit Wire Fraud (hereinafter the “SUBJECT OFFENSES”)

3, In my training and experience, it is common for all people who own or have been
issued a cellular telephone/smart phone through their employer, to possess the device(s) on their
person.

4, The information set forth below is based upon my knowledge of the investigation
conducted by the FBI. The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other agents, witnesses, various
documents, database records, and other information. I have not included each and every fact
obtained pursuant to this investigation, and instead have only included facts sufficient to
establish probable cause for the requested search warrant to issue.

5. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations the SUBJECT OFFENSES have been
committed, are being committed, and will be committed by AMANDA, FORREST WRIGHT
(FORREST), DAVID BENEFIELD, and NATHAN KEAYS. There is also probable cause to
search the information described in Attachment A for evidence, instrumentalities, contraband, or

fruits of these crimes as further described in Attachment B.

2

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 2 of 46
a

JURISDICTION
6. This Court has jurisdiction to issue the requested warrant because AMANDA is

located in the District of Alaska. See Fed. R. Crim. P. 41(b)(1).

6102 | | 930

DEFINITIONS AND TERMINOLOGY
7. Due to the industry specific nature of the allegations contained in this affidavit, it
is important to understand the terminology and provide definitions of relevant terms, both
industry specific and general financial terms that may be used below.
a. 100% Pad — An 8-10 acre materials staging area for exploration
operations. This ConocoPhillips Company property is located in
Deadhorse, Alaska.
b. Actian—Is a third party e-invoicing company contracted with
ConocoPhillips Company to intake invoices and supporting documents
electronically from ConocoPhillips Company vendors. Vendors sign up
for an account with Actian, and have to login to Actian using the internet
to be able to submit invoices and supporting documentation for payment.
c. Alaska Railroad Yard — A storage and materials transfer facility located in
Fairbanks where oil companies stage equipment to be moved northward
for drilling operations. The Alaska Railroad Corporation is a public
corporation authorized to own and operate the Alaska Railroad.
d. Alpine — A North Slope drilling location on the Colville Delta. The only
way to get there is over the ice-road or by airplane.
e. ASRC Energy Services (AES) — Is a subsidiary of Arctic Slope Regional

Corporation, that provides contracting work to ConocoPhillips Company.

3

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 3 of 46
%

f. Bill of Lading (BOL) — A detailed list of materials shipped or delivered.

This is in the form of a receipt. With respect to ConocoPhillips Company,

6102 | | 930

the acquisition of the Bill of Lading was the third step in the material
acquisition process.

g. Casing —A hollow steel pipe used to line the inside of a drilled hole and
provides protection for groundwater and aquifers during an oil drilling
operation,

h. ConocoPhillips Company (COP) — Oil company headquartered in
Houston, Texas, with financial matters handled in Bartlesville, Oklahoma.

i. ConocoPhillips Company-Alaska (COPA) — ConocoPhillips Company
branch operating in Alaska.

j. Electronic Funds Transfer (EFT) — Synonymous with ePayments, EFT is a
broad term that includes many types of electronic payments such as
Automated Clearing House (ACH) transfers, wire transfers, direct
deposits, eChecks, personal computer banking, among others. In short, an
EFT is an electronic transfer of money from one bank account to another.

k. Extended Reach Drilling (ERD) — Directional drilling of long horizontal
wells for the purpose of reaching a larger area from one surface drilling
location, and to maximize its productivity while maintaining a small
surface footprint.

|. Freight on Board (FOB) — A term often used when discussing the

shipment of materials both domestically and internationally.

4

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 4 of 46
Os)

once someone has physically verified that the ordered material has arrived

m. Goods Receipt — Generated in ConocoPhillips Company’s SAP system

6102 | | 930

at its intended location. The goods receipt is the fourth step in the material
acquisition process.

n. Health, Safety and Environment (HSE) — Refers to a branch of a company
that is responsible for the observance and protection of occupational health
and safety rules and environmental protection.

0. Invoice — With respect to ConocoPhillips Company the invoicing is the
fifth and final step before payment occurs in the material acquisition
process. Once the goods receipt is generated in the SAP system, the
vendor becomes authorized to submit an invoice to ConocoPhillips
Company for payment. The invoice is a detailed list of goods sent or
services provided, with a total sum due.

p. Joint—A single piece of straight pipe.

q. Kuparuk — Located on the North Slope near Prudhoe Bay, Kuparuk is
North America’s second largest oil field.

r. Oil Country Tubular Goods (OCTG) — Is a family of seamless rolled

_ products consisting of drill pipe, casing and tubing.

s. Purchase Order (PO) — With respect to ConocoPhillips Company, the
purchase order is the second step in the material acquisition process. It
acts as a contract to order the material, and also includes a delivery point,
a cost object, expected delivery time, instructions on how to invoice, and

payment terms.

5

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 5 of 46
Oz) t. Requisition — With respect to ConocoPhillips Company, a requisition is an

order. It is the first step in the material acquisition process. The

requisition explains what is needed, the quantity, price, and the vendor

p02 | | 94d

designated to provide the materials. ConocoPhillips Company has

allowed some requisitioners to act as approvers of the requisition up to

specific dollar amounts, for efficiency. The approval amount varies

between employees.
u. SAP System — ConocoPhillips Company’s internal time management and

financial records recording system.
v. Tubing —A length of pipe assembled to provide a conduit through which

oil and/or gas will be produced from a wellbore.

GENERAL SCHEME
8, FORREST and his wife AMANDA are at the center of a large and active fraud

scheme involving ConocoPhillips Company-Alaska (hereinafter “COPA”), and two COPA
vendors: DB Oilfield Support Services (hereinafter “DB Oilfield”) and Eco Edge Armoring,
LLC (hereinafter “Eco Edge”). BENEFIELD is the owner of DB Oilfield. BENEFIELD is
AMANDA’s father, and FORREST’s father-in-law. The owner of Eco Edge is NATHAN
KEAYS, an active duty Anchorage K-9 Police Officer. Open source record searches revealed
that it is highly likely that FORREST and KEAYS graduated from West Valley High School in
Fairbanks, Alaska in 1998. Additionally, AMANDA and KEAYS'’s wife, Kelly Keays seemed
to have attended North Pole High School together. FORREST is a materials procurement
employee at COPA, whose duties include requisitioning material and labor for COPA’s Drilling

and Wells program.

6

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 6 of 46
9. Since approximately April 2019, FORREST advocated and received vendor
approval through his chain-of-command for both DB Oilfield and Eco Edge to provide material
and labor to COPA. Once DB Oilfield was approved as a vendor, FORREST, in conjunction
with BENEFIELD and AMANDA, conspired to submit false invoices and supporting
documentation through Actian to COPA for material that did not exist, has never existed, and in
most cases are impossible or impracticable to use in Alaska.

10. Likewise. once Eco Edge was approved as a vendor, FORREST, in conjunction
with KEAYS and possibly AMANDA, conspired to submit false invoices and supporting
documentation through Actian to COPA for material that did not exist, has never existed, and in
most cases are impossible or impracticable to use in Alaska. Moreover, FORREST. KEAYS and
possibly AMANDA conspired to submit false invoices through Actian to COPA for labor
charges allegedly performed at various COPA locations across Alaska to include Alpine, 100%
Pad, Kuparuk and the Alaska Railroad Yard in Fairbanks, Alaska. When in reality, Eco Edge did
not do work at any of the aforementioned locations.

11. | The cumulative loss to COPA for monies paid via EFT to DB Oilfield and Eco
Edge is $7,125,270. Of that amount, $4,148,000 was paid to DB Oilfield and $3,027.270 was
paid to Eco Edge. Moreover, KEAYS is actively attempting to collect an additional $62,250 for
labor and $98,430 for material. The labor was never performed, and the materials do not exist.

12. Based on a preliminary review of bank statements, it is suspected that
approximately half of all the monies sent from COPA to Eco Edge is transferred to Spectrum
Consulting Services, a company owned by FORREST and was set up with the State of Alaska on

April 5, 2019. Additionally, FORREST and AMANDA co-own another company with a similar

7

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 7 of 46

G02 | | 930 Yi
name, Spectrum Consulting, which was also set up with the State of Alaska, but one day earlier
on April 4, 2019.

13. The 50 percent “kickback” to FORREST and AMANDA is likely for the benefit
of KEAYS acquiring access as a vendor to COPA through FORREST. The bank statements also
suggest that BENEFIELD has kicked back approximately 90 percent of all the monies COPA
paid DB Oilfield. The money sent from DB Oilfield also went to Spectrum Consulting Services”
bank account.

14. | Through the summer of 2019, FORREST and AMANDA purchased 17 houses in
Las Vegas, Nevada. The purchases were drawn on the Spectrum Consulting Services account.
but the ownership of the houses were under Wright Capital Investments, LLC, a company set up
in Nevada on July 23, 2019 by FORREST and AMANDA.

PROBABLE CAUSE
DB OILFIELD SUPPORT SERVICES

15. | BENEFIELD is AMANDA’S father and FORREST’s father-in-law.

16. | BENEFIELD is the sole owner of DB Oilfield.

17. | BENEFIELD organized DB Oilfield in Alaska on April 23, 2019, but is domiciled
in Oklahoma. DB Oilfield’s North American Industry Classification System (NAICS) code
since inception with the State of Alaska Department of Commerce Community and Economic
Development, was 521990 — All Other Professional, Scientific, and Technical Services. The
NAICS Code is the standard used by Federal statistical agencies in classifying business
establishments for the purpose of collecting, analyzing, and publishing statistical data related to

the American economy.

8

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 8 of 46

6102 | | 930 ,
18. On April 26, 2019, FORREST worked with BENEFIELD through COPA ;

employee George Wilcox to get DB Oilfield set up as a vendor for COPA. This included Wilcox

sending BENEFIELD a blank W9 and Electronic Funds Transfer enrollment form.

#102 | | 930

PIPE RACK SYSTEMS

19. Even before DB Oilfield became a vendor on the books for COPA and the same
day DB Oilfield was organized in Alaska, FORREST attempted to lay the groundwork for
COPA to purchase pipe rack systems with Shon Robinson, Manager Drilling and Wells and
James Meyer, Supervisor Alaska Growth Business. The initial e-mail sent by FORREST to both

Robinson and Meyer was lengthy, but necessary to understand in its totality:

My apologies for coming directly to you, as you know I don’t normally do this however
this effects all of D&W and feel you're the only person that can give the okay to my
proposal.

The issue is this:

We barely made it across the ice road this year with all our equipment ordered (SC and I
are working with the RR & trucking companies to help for a better crossing next year).
As you know with the ERD rig coming to Alpine this next year in addition to our normal
resupply and of course all the other operators OCTG coming in at the same time it is
becoming more difficult for us (COP) to manage our OCTG in Fairbanks as it arrives off
the Rail Road. We recently hired a company in Fairbanks to help us keep track of our
OCTG while at the same time ensuring that we get our 2% discount from Tenaris (it is
working. we are coming out ahead $4-500K/yr now which | am excited to report, this is
even after paying the company to help us manage the pipe). Erica made sure I captured
the savings.

With all our casing and tubing arriving via RR into Fairbanks for not only D25 & D-26
there is also pipe arriving for Exploration, Kuparuk, Work-overs, CTD and of course as
mentioned all the other operators. It was suggested that we could easily keep track of our
OCTG if we had some specialized racks built to directly offload from the rail car to the
these racks which would perfectly accommodate each trucks load as well (saving on time
and more/most importantly HSE risk) I’m sure you are aware of the fatality there a few

years ago, there is a concern that with (especially the larger pipe we are getting that not

9

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 9 of 46
O°)

only inspecting it will be a challenge (-30deg weather etc) but so will transporting it. To

help avoid any mishaps I had a few contractors investigate alternatives for a safer, but

602 | | 930

also more efficient way of handling our OCTG. I received a few quotes back therefore
before proceeding wanted to see if | could get your blessing on getting these
racks/inspection station built.

The reason I’m asking you directly is because | feel it would be wrong to order these
against the warehouse, I believe Op’s will have a hard time accepting this. [’d propose
(since every group in D&W) will be using these racks we spread the cost over every open
AFE that we currently have that way no one well or ‘group’ will get hit with the price tag
(could be 10-15 open AFE’s so no heavy impact on any one project. I believe this is the
right way to approach this, my hesitation is that I do not want to upset any one particular
group that works for you... May I proceed having these built and split the charges, it’s a
Requisition/PO nightmare with that many charge codes, but these will last for many years
and truly benefit us for a safer and more efficient operation. If we proceed with this, |
will make it absolutely 100% clear to the RR that these racks are to be used for COP only
(they will be well marked, painted and welded COP).

I ce’d Mr. James Meyer in case he has any suggestions for charging it out as well.

Please let me know what you think. Thanks again, Forrest

Shortly thereafter, Meyer responded to FORREST and copied Robinson:

My 2 cents — from an operational standpoint, I can see where there would likely be
benefit. From a financial standpoint — we can’t afford to pay for it this year. If it
makes operational sense, we could include it into the budget for next year. If so, we
should write an AFE for it and make the racks a standalone asset (not distribute the cost
to the individual wells). If we include in the budget, the racks could be ordered this year,
but we need to make sure (very sure) we do not receive or pay for them this year.

(Emphasis Added)

FORREST retorted in an e-mail to Meyer and Robinson:

Thanks James, as always, your two cents are always appreciated! We would need to
order now to have them built in time for next years ice road. | would have it written into
the PO that they (the bid winner) is not to invoice until Jan Ist of 2020, I'll even
personally follow up to ensure they don’t. I feel this is important and could really help

keep us out of trouble in next year’s unquestionably challenging season (from a pipe

L0

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 10 of 46
hs

management standpoint). Mr. Shon, I’ve (and SC) received pricing from 4 suppliers.
The most being a little over $2M the least $1.2M, my thought is that these are something

that it would be tough to screw up (dumb iron) so go with the lowest bid ($1.2M) if you

G02 | | 930

okayed this. Do I have the okay to proceed? As mentioned, we would need to order now
to have them built in time for incoming pipe next winter (it starts arriving in Jan. before

even the ice road).

22. Robinson's reply to both FORREST and Meyer was simple and to the point,
“That is a pretty expensive rack system. It doesn’t sound like it makes sense to save $400k.
Again work with Erica. If you can get her onside let me know.” (Emphasis Added) Robinson’s
reference to Erica, is Erica Livingtson, Chief Engineer, Drilling and Wells — Alaska.
23. The concepts to understand from the above e-mail exchanges between FORREST.
Meyer and Robinson are: 1) FORREST requested that if the pipe racks were approved, the
expense could be spread out over 10 — 15 cost codes; 2) Meyer stated COPA did not have the
funding available for the pipe rack system: 3) FORREST promised not to invoice the supplier
(DB Oilfield) until January, 1, 2020, which ultimately was an empty promise as DB Oilfield was
paid on five separate occasions between June 16, 2019 — September 25, 2019, an amount equal
to $4,148,000; 4) FORREST claimed he received four quotes from suppliers regarding the pipe
rack system. There is no evidence to support FORREST’s claim he acquired quotes; and 5)
Robinson believed the pipe rack system was “pretty expensive.” and that it did not make sense to
purchase them simply to possibly save $400,000 per year in labor expenses. Essentially,
Robinson and Meyer killed FORREST’s sales pitch of the pipe racks to COPA.
24. — Shortly after FORREST’s e-mail exchanges with Meyer and Robinson, he
reached out to BENEFIELD, in which BENEFIELD utilized dboilfieldss@gmail.com for all
incoming and outgoing e-mails. The below e-mail contradicts the guidance received from his

superiors, that the pipe rack systems are too expensive and not worth purchasing to save

1]

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 11 of 46
$400,000 per year in labor charges. On April 23, 2019, FORREST sent the following e-mail to

BENEFIELD:

6102 | | 930 i

I was informed by a couple other operators | know down south that you provide pipe
racking systems specifically for the RR in the lower 48. I'd be very interested in what
you have to offer for Fairbanks, Alaska. Would you be interested in submitting a quote

for one in Fairbanks? Sizes and quantities attached.

25. Your affiant learned from open source Facebook posts that BENEFIELD put his
Fairbanks, Alaska house on the market in or around October 2018. It is your affiant’s belief that
the comment about BENEFIELD providing *...pipe racking systems for the RR (Railroad) in the
lower 48,” was an attempt to codify in COPA e-mails the fictitious notion that BENEFIELD was
established in the lower-48 as a provider of necessary and beneficial material to the oil and gas
industry, when in reality, the earliest record available put BENEFIELD in Oklahoma sooner than
July 2017. Additionally, it is your affiant’s belief based on training and experience. both work
and life related, that it would be highly unusual for FORREST to be “informed by a couple other
operators I know down south” that BENEFIELD provides pipe racking systems for Railroads.
Due to their familial relationship, FORREST could hear this information from BENEFIELD
directly.

26. The same day, BENEFIELD, responded to FORREST with the following e-mail:

Hello Mr. Wright, Yes what you heard is correct. Our systems provide for safer
offloading and more efficient transport from railcar to trucks saving time, money and of
course HSE risk. Attached are our typical systems that range in all sizes. | also attached
a price sheet per system (size). In order to help get into the market in Alaska I°d offer to
build these in Fairbanks to save you on shipping costs so what you see on the pricing I

will honor. Note our systems are built for the harshest of environments and are built to

last 10 even 20 years.

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 12 of 46
i

27, With respect to the above e-mail reply from BENEFIELD to FORREST, in your

affiant’s training and experience (both professional and general) it would be unusual for any

6102 | | 930

father-in-law to refer to his son-in-law in a formal manner, such as “Mr. Wright.” The purpose of
doing so was to create the illusion that FORREST and BENEFIELD were operating in an arms-
length manner.

28. On April 23, 2019, FORREST sent BENEFIELD a clarifying e-mail regarding
price. In it, FORREST understood that the total price would come out to “just under $1.2M.”
FORREST went on to state the following, “I’m always excited to bring new suppliers into our
market. Would you consider $950K for the whole lot?... Thoughts?”

29, On November 12, 2019, your affiant interviewed Linda Barnett, a COPA
Financial Analyst. According to Barnett, keeping material purchases under $1 million was
important, due to the fact FORREST had the authority to requisition and approve materials up to
$1 million. Anything above that amount would require someone other than himself to approve
the acquisition.

30. During the evening of April 23, 2019, BENEFIELD responded to FORREST’s
request to lower the total price to $950,000:

Mr. Wright, truthfully that would really hurt our margins but in trying to look at the big
picture for our company | can make this work. Would you meet me at $975k? It would
at least help cover my folks airfare lol! Please let me know what you think, if this ends
up being a go I'd like to start this project ASAP, I think we can beat a Jan deadline by a

month or two.

31, | Asreferenced above, on April 26, 2019, FORREST facilitated BENEFIELD’s
DB Oilfield being accepted as a COPA vendor.
32. There is evidence to suggest BENEFIELD was a superficial owner of DB

Oilfield, and the real operator behind the scenes of the company was FORREST himself. For

13

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 13 of 46
Broady, owner of The Friendly Geek, an Anchorage based small business whose apparent

purpose is to help clients with computer related topics, to include the setting up of websites.

33.

Of)

example, starting on April 27, 2019 through at least May 5, 2019, FORREST worked with Peter

6102 | | 930

After several scheduling emails about organization charts etc., Broady sent

FORREST the following email:

mail:

34.

35.

Forrest, Attached is the PowerPoint we were working on today. Thanks again for
choosing to go with me. | checked on www.dboilfieldsupportservices.com and it is
available. The domain name will cost only $10-15 per year or so (note that this is subject
to change after the first two years). Hosting a basic website will probably only cost $10-
20 per month, I can help setup the domain and hosting and build the site in just a few
hours, but for your security you'll want the domain and hosting accounts to belong to
your father-in-law (or you). So I'm thinking the best way to go about it would be for you
to setup the domain and hosting accounts (I'll give recommendations and assist if
needed), then give me the login information and I'll build the site and show you how to
maintain it, then you can change the password so only you and your father-in-law have
access. My concern is that the site be under your control rather than a third party. Let

me know what you think about this.

The following day, FORREST responded, in part, to Broady with the following e-

... Regarding the website www.dboilfieldsupportservices.com I'd like to pursue you
setting up the domain for us (if your up for it). I unfortunately don’t have the time to get
in to the nuts/bolts of it. I trust what-ever you can do. Heck it’s will just need to be a
basic | page website. Are you willing to run with it? If so, | can send you the basics that
needs to be on the site...

Based on the above e-mail and the totality of the circumstances, it is your affiant’s

belief that FORREST requested “a basic 1 page website.” because DB Oilfield was not a

company in the sense that they provided anything of value to COPA. Rather the website was

14

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 14 of 46
O®€)

simply for show, in the event someone from COPA searched the internet for the existence of DB

Oilfield.

36. In the midst of getting DB Oilfield registered as a vendor for COPA and pursuing

6102 | | 930

the website set up through Broady, on May 1, 2019 a business checking account was opened for
DB Oilfield at Alaska USA Federal Credit Union with an initial $1,000 cash deposit. The

account, ending in 5982, would go on to receive $4,148,000 in EFT/ACH deposits from COPA

between June 16, 2019 and September 25, 2019.

37. On May 3, 2019, Broady notified FORREST via e-mail that he:

...went ahead and registered the domain www.dboilfieldsupportservices.com and
purchased hosting on HostGator, a reputable and inexpensive hosting service. The
annual fee for the domain is $15 and hosting for business is $16.95 per month. I've
started doing prep work for the site, including finding some good oilfield photography
and layouts. If you send me the information you want on the website, I can have a first

draft for you within a week and we can go from there.

38. | FORREST left it up to Broady to do “prep work for the site, including finding
some good oilfield photography and layouts.” In your affiant’s training and experience, if DB
Oilfield was a legitimate oil and gas business, Broady would not have to find “some good
oilfield” photographs, as DB Oilfield would likely already possess such photographs depicting
their own projects.

39. Finally, on May 5, 2019, FORREST sent an e-mail to Broady in which he laid out
the fact the website was only for show:

As far as the webpage it TRULY just needs to be very basic. | page, no drop downs ete,
just a nice oilfield picture with the company name, owner, and basic services offered with
contact number. Truly that’s it. More for ‘show’ than practicality.

Name of business: DB Oilfield Support Services

President: David Benefield

Office: 907-251-1217

15

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 15 of 46
ds

Fax: 907-251-1218
“Specializing in custom casing, tubing, and drill pipe racks. Also support structures to
compliment racks of any kind”. Also providing an array of other products as well.

Please feel free to contact myself or my team with any questions.

6102 | | 930

**** Something like this is literally all that’s needed. Think you can have a draft version
by Sunday? I'd like to have it live Monday (even if not perfect yet). (Emphasis Added)
40, On May 5, 2019, FORREST sent an e-mail to COPA contractor Kurt Kegler,

ASRC Energy Services, in which FORREST asked Kegler to create a requisition for 22
adjustable pipe racks (4 1/2” — 2 3/8”) at $45,000 each, for a total of $990,000. FORREST went
on to tell Kegler:

We are just having finished being built by DB Oilfield Support Services Vendor #???
(will send the new number it first thing in the morning. They are expediting the set-up
now) These will be left & used at the AK RR in Fairbanks and are FOB RR in Fairbanks
so when they are ready sometime next week, they are good to go. I'll be sure they send
the invoice. In the header please put “to help support Exploration and Alpine. ..DB
Oilfield Support Services has the patent on this revolutionary design. We (D&W)
shopped around, and even comparable products were higher priced, by $300,000 plus
thousand dollars. These racks are essential for our busiest ice road season in 20 plus
years. Please see attached summary, justification and quote for $45K each $990/Total
FOB Fairbanks RR . (Emphasis Added)

41. FORREST requested Kegler distribute the cost of the pipe racks across ten
different wells, meaning the total cost of $990,000 would not be borne by one specific well (or
one specific charge code). This, in your affiant’s belief, was a way to minimize the red flags by
having several wells with their own specific cost codes incur a small expense, rather than one
well incur the complete cost. If one well sustained the entire charge, it would increase the
chances of someone noticing, and complaining about the expenditure.

42, | Onthe same day, FORREST sent the same duplicative e-mail request for 22

adjustable pipe racks (4 1/2” — 2 3/8”) at $45,000 each, for a total of $990,000, to Charles

16

Case 3:19-mj-0O0617-MMS Document 1-1 Filed 12/11/19 Page 16 of 46
Chapman, COPA contractor working for Airswift, a COPA contractor. Again, as with Kegle O®€)

:

FORREST requested that Chapman break the total cost across nine (9) different cost codes.

FORREST placed the responsibility for the distribution of the costs on “management”: “...no

B02 | | 930

biggy management just wants them spread out as best possible.” And like the first e-mail,
FORREST made it a point to tell Chapman, “DB Oilfield Support Services has the patent on
this revolutionary design.”

43. Attached to both e-mails to Kegler and Chapman, was a word document
promoting the pipe rack system to include its value, cost, efficiency, among other things.
According to the documents’ file data, it was created by FORREST on April 29, 2019 and last
edited by FORREST on May 5, 2019.

44, The most basic point of the document was to convince the reader of the necessity
for COPA to purchase the pipe racks from DB Oilfield, thus ultimately reducing long term labor
costs associated with paying a contractor to conduct pipe inspections. FORREST refers to “Eco
Edge” throughout the document as the contractor designated to perform the pipe rack inspections
(the labor). Eco Edge is Eco Edge Armoring, LLC, an Anchorage based company owned by
FORREST’s friend NATHAN KEAYS. In a separate scheme to defraud, FORREST conspired
with KEAYS to embezzle $3,027,270 and attempted to embezzle another $160,680 from COPA
for fictitious material and labor costs for labor that was not performed and laborers who did not
exist. One specific labor cost that KEAYS invoiced COPA and was paid for was to perform pipe
inspections at the Fairbanks Railroad Yard.

45. In a November 15, 2019 interview of Michael Thomas, President and Chief

Operating Officer of Tubular Solutions Alaska (TSA), it was learned that TSA had a work

17

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 17 of 46
contract with COPA to perform the pipe inspections. That person, Roger Murray, had never

heard of Eco Edge.

6102 | | JSG :

46. FORREST wrote false information in the pipe rack promotional document, to
include the following statements, “I spoke with the Alaska Rail Road Manager and Eco Edge
Owner, both agreed that this new system/method would: A) increase productivity/efficiency. B)
Make for a safer working environment for its employees. C) Ensure all COP OCTG stays
together (no mixing with other operators) D) Reduce time Eco Edge would need to be at the RR
(thus saving COP money).” The Alaska Railroad Manager referred to above was Michelle
Renfrew. Renfrew spoke with Rick Bjorhus, COPA Senior Drilling Supervisor North Slope
Rotary Operations, and told him she spoke with FORREST about the pipe racks but told him the
opposite, that they would not be a good fit at the Alaska Railroad yard.

47. With respect to cost, FORREST wrote, “The quotes I received ranged from $2M
—$1.2M. I spoke (e-mailed) further with the lowest bidder and they agreed to lower the bid to
$990K for 22 racks (essentially because they want to get their foot in the door $45k/rack note
this is FOB Fairbanks RR).” There is no evidence to suggest FORREST received quotes from
any other vendor, because this particular design was created by Brad Frazier, the Research and
Design Supervisor at Northern Solutions, LLC. Frazier told Jeff Laughlin, COPA’s security
director, that the pipe rack system was his concept, design, and that no units have ever been built.
Frazier further advised FORREST had inquired about the pipe rack system under the guise that
COPA would be interested in purchasing them, At that time, Frazier provided FORREST with a
copy of the blue prints for the pipe rack system, and quoted FORREST $15,000 per pipe rack.

48. In short, FORREST, under false pretenses, met with Frazier to acquire a copy of

Northern Solutions’ pipe rack design for the purpose of inputting the design into the above

18

Case 3:19-mj-0O0617-MMS Document 1-1 Filed 12/11/19 Page 18 of 46
—_—"
Cx “,

discussed promotional information and claiming that DB Oilfield — a company. in part set up by
himself and his father-in-law BENEFIELD — had “the patent on this revolutionary design.”

When in reality, this design was that of Frazier’s at Northern Solutions, has never been built and

6102 | | 930

would never be built or delivered to COPA.

49. On May 6, 2019, FORREST sent the following e-mail to Brent Overman, a
COPA contractor working for ASRC Energy Services, “Can you please receipt for PO #
4521647051. Invoice attached and verified with Scott & Katrina at the Fairbanks RR that they
are in fact there are ready for use. This is a small vendor so would like to make sure they get
paid with-out any hick-ups. Can you please let me know when receipted?” This is an example
of FORREST telling Overman to receipt for 22 pipe racks costing COPA $990,000, and using
his position as a full-time COPA employee to instruct a contractor to do something (receipt for
the purchase order) without verifying himself that the material was actually at the Fairbanks
Railroad, and taking FORREST’s word for it that “Scott & Katrina” verified the pipe racks were
there and ready for use. In reality, the pipe racks were not at the Fairbanks Rail Road Yard, and
Katrina had not worked at the Fairbanks Rail Road Yard for a couple of years.

50. The same day, May 6, 2019, two purchase orders (4521647051 and 4521647299)
were created and receipted. A third purchase order (4521653859) was created and receipted on
May 8, 2019. All three purchase orders were for 22 pipe racks at $45,000 each, or $990,000 per
purchase order, for a total liability of $2,970,000.

51. An invoice purchase order (4521653859) was submitted to COPA on May 9,

2019. The invoices’ file data indicated that it was last modified by FORREST’s wife

AMANDA.

19

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 19 of 46
C€)

52. The final two (2) invoices for purchase orders (4521647051 and 4521647299)

were submitted to COPA on May 13, 2019. Again, both invoices’ file data indicated that they

602 | | 9350

were last modified by FORREST’s wife AMANDA.

53. On June 16, 2019, two separate payments in the amounts of $990,000 each, for a
total of $1,980,000 was deposited by EFT into the DB Oilfield AKUSA account ending in 5982.

54. A week later on June 23, 2019, a third payment in the amount of $990,000 was
deposited by EFT into the DB Oilfield AKUSA account ending in 5982.
TUBING/CASING CRIBBING

55. On May 23, 2019, FORREST sent BENEFIELD an e-mail and copied George
Wilcox, in which FORREST stated: “You mentioned you could get your hands on a bunch of
used (usable) low temp high grade Dril-Tech cribbing/saddles that could save us a couple maybe
few hundred thousand dollars. Can you please check to see if you can support our ERD
program?” According to Rick Bjorhus in his November 1, 2019 interview. ERD stood for
Extended Reach Drilling, which is a manner in which COPA could drill for oil at deep depths
and at an angle, thus reducing the oil rig’s surface foot print. Bjorhus described cribbing as
plastic holders for pipe to keep the pipe from touching each other during the shipping process.

56. BENEFIELD responded vie e-mail shortly thereafter to FORREST with the
following:

“L can absolutely get you all the cribbing at almost half the cost. Most operators throw it
away, | don’t think they realize you can reuse it 3-4 times before having to replace. I can
get the whole ‘lot’ covered for right at $462K (if you take it all). This will cover your 3
“a, 4 1A", 5 4” 9 7/8” and dunnage for the larger sizes. If you were to purchase new
direct from Dril-Tech the cost would have been around $750K. I hope this is a good
enough savings to help in your cause in keeping your costs down. Please let me know if
you would like me to proceed, | can have it all together including new nuts, bolts and

rods in less than a week at the Fairbanks RR.”
20

Case 3:19-mj-0O0617-MMS Document 1-1 Filed 12/11/19 Page 20 of 46
57. That evening, FORREST sent an e-mail to Dan Kouf, a COPA contractor working

for ASRC Energy Services. In the e-mail to Kouf, FORREST asked him to create a PR

6102 | | 930

(purchase request) to DB Oilfield for the cribbing from 4 2” upwards and to charge the cribbing
to seven (7) different accounts. FORREST also included a short write-up for Kouf to pass onto
“Bartlesville” (ConocoPhillips Company Department of Treasury) if necessary to justify the
cribbing purchase from DB Oilfield, “Drill Tech provides Alaska durable high quality
cribbing/wrap that we use on our tubing and liner. It’s built to be used in our extremely low
temperature environments and durable enough to handle our tough haul roads. This is a steal at
this price and will be saving almost $300K.” (Emphasis Added).

58. According to Rick Bjorhus in his November 1, 2019 interview, the cribbing that
FORREST promoted and ultimately got COPA to purchase from DB Oilfield, was at an
“exorbitant” price, and from understanding what the product was, Bjorhus knew from experience
COPA would never spend that much on such a product. Bjorhus further said most of the
material used to separate pipe at the Alaska Rail Road were pieces of wood.

59, Likewise, during Linda Barnett’s interview on November 12, 2019, she advised
she had worked with Arco then COPA since 1987, and during all of those years working in the
accounting field, she had never seen cribbing purchased prior to this incident.

60. On May 27, 2019, FORREST sent Kouf another e-mail in which he told Kouf to
amend the purchase order to include 3 2” cribbing as well, but not to worry about the price
because BENEFIELD told him the 3 '4” cribbing was already included in the price of $462,000.

61. On June 3, 2019 at 12:58 PM, AMANDA sent FORREST an e-mail regarding an
earnest money deposit her and FORREST may put down on the purchase of 15 houses in Las

Vegas, NV. This particular interaction corresponds with the money laundering section detailed

21

ae

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 21 of 46
%

below. However, specific comments made by AMANDA to FORREST buttress the fact that the

cribbing scheme was carried out to benefit herself and FORREST, and possibly BENEFIELD:

6102 | | 930

“Im not comfortable with the Ernest money being the full 1M. I thought we discussed the 50K
as ernest??? The contract clearly says that if the buyer defaults or doesn’t meet contract the
seller is entitled to the full ernest money deposit (EMD). Which means that he would retain 1M
instead of the 50K deposit. Hmmmm????” (sic)

62. At 1:05 PM, FORREST responds to AMANDA with the following e-mail, “Yeah,
that’s what I’ve been nervous about,...If we get the PO for 450K today or tomorrow, I say we
go with it. If not let’s procrastinate or if nothing else have them re-write it.” (Emphasis Added)

63. | The PO (purchase order) FORREST referenced in his e-mail response to
AMANDA pertained to purchase order 4521688167 for cribbing in the amount of $462,000.
This conversation explicitly shows that FORREST and AMANDA were the beneficiaries of the
scheme.

64. At 5:46 PM on June 3, 2019, AMANDA finished the final modification for the
invoice associated with purchase order 4521688167.

65. At 7:31 PM on June 3, 2019, BENEFIELD sent the following e-mail from his
dboilfieldss@gmail.com account to FORREST, “Please see attached invoice for PO4521688167
for the casing and tubing to be used for ERD. It's all staged and ready to go at the ARR-Fairbank
(Michelle verified). Let me know if you have any questions.”

66. Based on the sequence of events in which AMANDA modified the invoice, yet it
was sent from her father BENEFIELD’s e-mail account, suggests that AMANDA, FORREST
and her father BENEFIELD conspired to perpetuate the scheme that resulted in COPA paying

DB Oilfield for material that did not exist.

22

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 22 of 46
67. The next day, FORREST e-mailed Kouf regarding purchase order 4521688167,

and stated the following, “When you get a moment, can you please receipt for this? Invoice

attached and I spoke with Michelle as well. All is good.” (Emphasis Added)

602 | | 930

68. Shortly thereafter, FORREST sent BENEFIELD an e-mail, “Thanks David,
appreciate the help and thinking outside the box, it saved us a good sum.” It is your affiant’s
belief based on training and experience that FORREST’s comment about saving COPA “a good
sum” of money was a way for FORREST to memorialize a COPA record that DB Oilfield saved
COPA money, when in fact it was the opposite, DB Oilfield through BENEFIELD, along with
FORREST and his wife AMANDA, embezzled the entirety of the money and provided no
material whatsoever.

69. On July 9, 2019, a payment in the amount of $462,000 was deposited by
EFT/ACH into the DB Oilfield AKUSA account ending in 5982.

PIPE RACKS FOR ERD/PIPE INSPECTION SHELTERS

70. On July 25, 2019, BENEFIELD sent the following e-mail to FORREST regarding
anew scheme, “There is concern that with some of this larger diameter Pipe for ERD that it will
get messed up on the boards on the ground. Since building the adjustable racks we can easily
and cheaply put these together for you if you like. The cost would be $1450/each ((heavier
steel). The request was for 60. Would you like us to proceed?” FORREST responded shortly
thereafter with, “David, we are going to move forward with the racks, thank you. I'd like to
know a little more about the tubing/casing structures you told me about. Can you please give a
P&D and brief description?”

71. BENEFIELD responded with the following:

“The structures you are referring to are used communally in Canada due to weather so

makes sense for AK as well. They are $75k/ each but the rewards surpass the initial cost.

23

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 23 of 46
We can inspect the pipe in the coldest and worse of weather. For 8 of them which would
NOT slow your down the cost would be 600k. But as you already know we guarantee our

work 100%. These shelters shield people from the environments of the cold, wind and

6102 | | 9350

exhaustion. Pleases let me know if interested. Sept Ist we could have them all ready.”
(sic)

72. Almost immediately after receiving BENEFIELD’s response at 6:46 PM on July
25, 2019, FORREST forwarded the information to Charles Chapman and added the following e-
mail message, “I really like the idea od these no only for cost efficiency but of course safety as
well. Charles, Can you please create the req of these eight. Delivery September Ist. once again
free (one -off's) free text is fine. Please split the charges against the ERD wells. SSJ-They are
proven to deliver with no excuses. We need reliability and DB has proven that time/to=time
again.” (sic)(Emphasis Added)

ws On July 26, 2019, BENEFIELD sent the following e-mail to Chapman and JoAnn
Fellows in which he clarifies he would be putting together 80 pipe racks rather than 60 as
previously discussed, at a cost of $1,450 each for a total of $116,000; and providing eight (8)
pipe inspection shelters at a cost of $75,000 each for a total of $600,000.

74. | The cumulative amount for putting the pipe racks together and for providing the
pipe inspection shelters came to $716,000 and were all accounted for on purchase order
4521770759.

75. Later in the day on July 26, 2019, FORREST sent an e-mail to Fellows in which
he seemingly created a sense of urgency for her to complete her job so DB Oilfield could submit
an invoice and get paid, “Can you please move forward with this. this is for ERD and we can’t
afford delays. The rig alone is over SOOK/day. As always any help appreciated!”

76. On July 27, 2019, BENEFIELD sent an e-mail to FORREST with an embedded

invoice for $716,000, for the construction of 80 pipe racks ($116,000) and eight (8) inspection

24

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 24 of 46
shelters ($600,000). Also included with the e-mail was the following note from BENEFIELD,

“Forrest, All work completed. Glad to help. Please let me know if there’s anything I can help

602 | | 930 A

with!"

77, Minutes later, FORREST forwarded BENEFIELD’s e-mail to Charles Chapman
and included the following message, “Scott at the RR said all is completed and ready for the
winter season. Can you please have these receipted for? (I’m unable).”

78. Two days later on July 29, 2019, a purchase order (No. 4521770759) to DB
Oilfield for "PIPE RACKS FOR ERD" and "PIPE INSPECTION SHELTERS" was generated.

79. Because the invoice was supposed to be submitted through Actian, an e-invoicing
tool utilized by COPA, it is your affiant’s belief that the invoice previously provided to
FORREST on July 27, 2019 had to be resubmitted through Actian. This occurred on August 23,
2019. Records obtained from Actian confirmed that someone logged into the DB Oilfield Actian
account at 3:22 PM on August 23, 2019. Actian captured the login IP Address as 206.174.46.52.
which is assigned to General Communications, Inc. (GCI), an Anchorage based
telecommunications company that provides cellular telephone service, internet and cable
television. Moreover, the last person to modify the submitted invoice at 2:02 PM on August 23,
2019, was AMANDA. Based on the totality of the circumstances, it is your affiant’s reasonable
belief that BENEFIELD did not submit this particular invoice to Actian, for a couple of reasons,
1) BENEFIELD resides in Oklahoma and GCI does not provide direct internet or cellular
services there, and 2) the invoice was modified by AMANDA approximately 80 minutes before
the invoice was submitted using a GCI IP Address.

80. This invoice, in part, deals with the putting together of the pipe racks that were

sold to COPA by DB Oilfield in June 2019 for a total of $2,997,000. As previously discussed,

25

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 25 of 46
.

Bjorhus spoke with Michelle Renfrew, the Alaska Railroad manager, who specifically said she

declined having the pipe racks at the Alaska Railroad Yard. Bjorhus codified his discussion with

6102 | | 93d

Renfrew in an October 9, 2019 e-mail to Jeff Laughlin, COPA Security:

It was brought to my attention that we had purchased a large amount of pipe racks from
DB Oilfield services and they were in use at the Fairbanks Alaska Railroad yard, I
inquired with Michelle Renfrew about the location of the pipe racks and she stated
she had told Forrest that those pipe racks would not work for them and then she
never heard anything back. There is an email stating in SAP to Brent Overman to
receipt for the racks from Forrest and that Scott and Katrina at the Fairbanks RR had
confirmed they were there and ready for use. Michelle confirmed that Katrina has not

worked for the RR for a couple of years now and that the racks are not there. (Emphasis
Added)

81. With respect to the inspection shelter portion of the invoice, Bjorhus conveyed to
your affiant in a November 1, 2019 interview that he did not know what an inspection shelter
was because they do not exist. Bjorhus understood the concept, that an inspection shelter could
cover pipe to protect it from the elements. Bjorhus decidedly stated, “we don’t do that in
Fairbanks.” In Bjorhus’s experience over the last 20-years, inspection shelters do not exist and
are not feasible.

MONEY LAUNDERING

82. On June 16, 2019, BENEFIELD received two (2) EFT/ACH deposits from COPA
into his DB Oilfield’s AKUSA account ending in 5982. The deposits, as discussed above
pertained to non-existent pipe racks, and totaled $1.980.000.

83. On June 17, 2019, a check (#46) was drawn on BENEFIELD’s DB Oilfield

AKUSA account ending in 5982 in the amount of $891,000.

26

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 26 of 46
(

84. On June 17, 2019, a check in the amount of $891,000 was deposited into

602 | | 930

Spectrum Consulting Services’s (SCS) AKUSA account ending in 0183. SCS was FORREST
and AMANDA’s consulting company.

85. On June 19, 2019, a check (#47) was drawn on BENEFIELD’s DB Oilfield

AKUSA account ending in 5982 in the amount of $891,000. Also on June 19, 2019, a check

(#1117) was drawn on KEAYS’s Eco Edge AKUSA account ending in 7951 in the amount of

$20,625. The combined checks from DB Oilfield and Eco Edge amounted to $911,625.

86. On June 19, 2019, checks amounting to $911,625 were deposited into FORREST

and AMANDA’s SCS AKUSA account ending in 0183,

87. On June 23, 2019, BENEFIELD received a third EFT/ACH deposit in the amount

of $990,000 from COPA into his DB Oilfield AKUSA account ending in 5982. The deposit,

also pertained to non-existent pipe racks.

88. On June 25, 2019, a check (#48) was drawn on BENEFIELD’s DB Oilfield

AKUSA account ending in 5982 in the amount of $891,000.

89. On June 25, 2019 a check in the amount of $891,000 was deposited into

FORREST and AMANDA’s SCS AKUSA account ending in 0183.

90. On July 9, 2019 BENEFIELD received an EFT/ACH deposit in the amount of

$462,000 from COPA into his DB Oilfield’s AKUSA account ending in 5982. The deposit, as
discussed above pertained to non-existent cribbing.

91. On July 9, 2019, a check (#49) was drawn on BENEFIELD’s DB Oilfield

AKUSA account ending in 5982 in the amount of $415,800.

92.  OnJuly 9, 2019, checks amounting to $538,625.50 were deposited into

FORREST and AMANDA’s SCS AKUSA account ending in 0183.

27

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 27 of 46
93. On July 23, 2019, FORREST and AMANDA organized Wright Capital
Investments, LLC in Nevada.

94, On August 12, 2019, FORREST and AMANDA utilized their SCS AKUSA
account ending in 0183 to wire $2,893,341.97. This wire was presumably sent to Fidelity
National Title Agency of Nevada, Inc., to complete the purchase of “15 separate residential
properties,” in Las Vegas, NV. On November 24, 2019 your affiant searched the Clark County
Assessor’s website by inputting “Wright Capital Investments, LLC” and learned that Wright
Capital Investments, LLC owns the following properties:

a. 6233 Espinosa Avenue, Las Vegas, NV

b. 5908 W. Bartlett Avenue, Las Vegas, NV
c, 1524 Saylor Way, Las Vegas. NV

d. 1400 Saylor Way, Las Vegas, NV

e. 5824 Iris Avenue, Las Vegas, NV

f. 5821 Halifax Avenue, Las Vegas, NV

g. 716 Vincent Way, Las Vegas, NV

h. 609 Cline Street, Las Vegas, NV

1. 501 Slayton Drive, Las Vegas, NV

j. 4609 Sawyer Avenue, Las Vegas, NV

k. 721 Fairway Drive, Las Vegas, NV

1. 1826 Green Acres Avenue, Las Vegas, NV
m. 5201 Mountain View Drive, Las Vegas, NV

n. 3973 Arrowood Drive, Spring Valley, NV

28

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 28 of 46

0

6102 | | 930
95, On August 12, 2019 FORREST and AMANDA utilized their SCS AKUSA :

account ending in 0183 to wire $212,512.01. This wire was presumably sent to Fidelity National

Title Agency of Nevada, Inc., to complete the purchase of “3602 Gold Sluice Avenue, North Las

6102 | | 9350

Vegas, NV.” On November 24, 2019, your affiant reviewed the Clark County Assessor’s
website and learned that Wright Capital Investments, LLC owns 3602 Gold Sluice Avenue,
North Las Vegas, NV.

96. On August 12,2019 FORREST and AMANDA utilized their SCS AKUSA
account ending in 0183 to wire $111,066.76. This wire was presumably sent to Fidelity National
Title Agency of Nevada, Inc., to complete the purchase of “2149 Sleepy Court, Las Vegas, NV.”
On November 24, 2019, your affiant reviewed the Clark County Assessor's website and learned
that Wright Capital Investments, LLC owns 2149 Sleepy Court, Las Vegas, NV.

97. On September 25, 2019 BENEFIELD received an EFT/ACH deposit in the
amount of $716,000 from COPA into his DB Oilfield’s AKUSA account ending in 5982. The
deposit, as discussed above pertained to non-existent inspection shelters and the construction of
the non-existent pipe racks.

98. On September 27, 2019, a check (#52) was drawn on BENEFIELD’s DB Oilfield
AKUSA account ending in 5982 in the amount of $644,400.

99. On September 27, 2019, a check in the amount of $644,400 was deposited into
FORREST and AMANDA’s SCS AKUSA account ending in 0183.

ECO EDGE ARMORING, LLC
100. KEAYS is the sole owner of Eco Edge.
101. Eco Edge is a Limited Liability Company organized and domiciled in Anchorage,

Alaska. Eco Edge was organized by KEAYS and Duane Keays on May 20, 2015. As of

29

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 29 of 46
Ms

November 20, 2019, KEAYS was the sole owner of Eco Edge. Eco Edge’s listed physical

address is 2055 E. 79" St., Unit 106, Anchorage, AK 99507, which is a storage facility known as

Garage Town USA.

6102 | | 950

102. Eco Edge’s North American Industry Classification System (NAICS) code from
inception to the most recent filing with the State of Alaska Department of Commerce
Community and Economic Development on November 8, 2018, was 238310 — Drywall and
Insulation Contractors. The NAICS Code is the standard used by Federal statistical agencies in
classifying business establishments for the purpose of collecting, analyzing, and publishing
statistical data related to the American economy.

103. On February 26, 2019, FORREST completed the new vendor set-up for Eco
Edge. This formal process authorized Eco Edge to provide material and labor to COPA.
FORREST described Eco Edge’s value to COPA by stating Eco Edge could provide “Trial Rig
Mats.” FORREST justified Eco Edge as a vendor for COPA this way, “No other vendors have
this type of mat. Eco Edge has the only provisional patent for this mat.” This justification, as
shown below, was documented within a new vendor setup form that was ultimately viewed and

approved by FORREST’s management:

30

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 30 of 46
 

bs

 

- ConocoPhillips Alaska, Inc.
ConocoPhillips Internal Vendor Master Data Request Form
Anke ic.
NEW VENDOR SET-UP APPROVAL

For completion by the ConocoPhillips Alaska employee requesting vendor set-up
* Does the proposed spend meet Comordia OneCarg Quepeiines? If so, an invarce should not be issued, and a new vendor master
record is not needed
. Cen the need ba met win an existing supplies andlor contract? (Contact your local Supply Chain representative M uncertaen )
* Ifthe need cannot be mot wih ig Supp have proper apy Onen and are p iy meitnods and
terms being utikzed?
Terms should not be less than N30 unless o contract is in place
The preferred payment is EFT or ACH, not wire transfers or checks.

 

 

 

This Request is For [¥ Re-Qecuring Purchases F One Time Purchase
Date Reauired ayan/t0is) | Estimated Annual Spend 29.569 1a 1,000,000

 

Vendor Name Eco Edge Armoring
| Subsidiary/Division of (if applicable}
| Address 800 E. Dimond Blvd Ste 193-464

Full Address ;
| City/Town Anchorage - State/Province AK Country Zip 99515

Name of Vendor Contact Nathan Keays
Brief Description of Goods/Services Supplied by Vendor Trial Rig Mats

 

 

 

 

 

 

| Justification for Adding Vendor No other vendors have this type of mat Eco Edge also has the only provisional patent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| for this mat.
Step 1 - Requested By Forrest Wright NIA | NIA
wis as 2/26/2019
2 andy Kusano (ATO 1R0A) Sard eMnerocnoh brs con }
Step 2 * Scar & Email To Saridy will orint out form and tales a10uNd tb obtain agnatures below
Step 3 - Reviewed Wath |
. a hin: I Yes I No 2/26/2019
proc Cooraraer, Carats Spee: Penny Dabion. /26f
Step 4 HSE |
Signiheant of High Risk | Yes No
Yes [No
3 Supply Chain Approval | sos lve Che Noe
one paneer fonen sien [Tv ie [Aimee
A F c

Sandy Kasano wil scan & amad ine competed aporeval reques! forn back fo Ihe requestor
(The requestor riyst Mclyeia tego wilt (he vendor reqgans! subewied fo Jeaeey Boyd for vendor proceseing!

_____Feque stor Information: _ —

 

 

| Det Completes: “ZaveOe —_Name! Forest inane User ID:

Pave niiainian vended YA 0103

 

 

 

 

 

Version1_111512

104. On November 20, 2019, your affiant accessed the United States Patent and Trade
Office’s search function using the following two search terms: “Eco Edge Armoring” and “Trial
Rig Mat.” Both terms returned the following result, “No patents have matched your query.”

105. On February 26, 2019, Eco Edge’s approval as a vendor was routed through three
additional COPA employees.

106. The same day, KEAYS submitted an EFT authorization agreement to COPA.

KEAYS listed Alaska USA Federal Credit Union account ending in 7951 (hereinafter “AKUSA
31

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 31 of 46

6102 | | 930
account ending in 7951”) as the business checking account he wanted all COPA EFT’s to be O®’ )/

delivered into.

107. The EFT authorization agreement was signed by KEAYS and listed KEAYS as

6102 | | 930

the authorized name and owner of Eco Edge. KEAYS listed his e-mail address as:
Nathan@ecoedgearmoring.com.

108. On March 5, 2019, KEAYS digitally signed a COPA Contract Strategy and
Execution Approval document (hereinafter “the contract”). The contract was a single source
contract worth up to $1 million over five years to provide “inspection of OCTG for the drilling
group.” FORREST was COPA’s technical owner of the contract, and provided the following
sole source justification for COPA to award the work to Eco Edge without having to request bids
from other companies, “Eco Edge Armoring (EEA), has the experience to do the job. They
specialize primarily in Project Management and inspections specifically casing & tubing. There
are a limited number of suppliers in the area with the experience and capacity to perform the

work...” This justification is documented in the paperwork below.

32

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 32 of 46
 

 

 

 

 

 

6102 | | 930 .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ConocdPhilips Contract Strategy and Execution Approval
Alaska Inc.
Contract Title. MOA inapection Gervicca Dillling ftig Contract. | Base Contrast goMS% aaai77 |
Supplier Legal Entity Name: Echo Edge Armoring LLC
Supplier SAP ID (if avallaity). SetwntUPerpelval Sulare | Aree.
Business Originator; Chip ANord — Contract: CJ Amd @Creose an ite
Technical Owner: Forest Wright goss
Supply Chain Contract Professional: Denny Deteon™,
| Geographic Scope: \laska Region a
Contracting Activities: Award Criteria:
New Agreement: 2MSA LIMPA = LICGUMDLA leMaylAsto HU) LICUU = Uther
CoCempetive BiciREP
C1 Significant Amendment/Changes (SC concurrence, Finance and Clsuse Owner or fs delegate Approval are required)
LINOB-CIQMTCIM AMENOMENULAANGS 1) GUE a7TENTaNt —iGinghe Cel Gawren
(oChage to Seape CO) Teer Extension ;
CiChange to Compensation (1) 1 Administrative * «re wnoet CoRe-cegctaton
CExcercise to Extend Term ;
T EE - lAppreved Procwremant Pian as
*ppicabie (Anacn P|
Amendment Value | Total Contract Value
Value $ (AAV pave ay
ew 7000 000 |
————— ae
‘ a f I
355 008
Global Strategy Sourcing Sub Category: GWO- Olfeld Labor - All
Compensation Type: Ranbursable
Price Price Start Date: (06/20 19 Price End Date: 020052024
Pricing History: (include previous pacing in terms of pricing par unl and # tvs purchase is a price incregse, decrease or at)
New Supplier no previous haitary

 

Background, Evaluation and Recommendation Highlights -
Cato Ge Aamceiag el ba pentieg apactin cf OCIS fer fn teling remy. Tey ane eipeanced ene atte to necamnadite Ge oiltey ecke epaciely deieg past

 

| Single Source Justification
Primary Reason/Expianstion:

Eco Edge Armoring (EEA), has the experience to do tue jo. They specialize primarily in Project Managernant and inspections specifically cating & tubing. There are a
limited eumbder of suppers in the even with the experience and capacty to perkrm the work Utltting EEA wil enaure adequate and consistent coverage during peak

 

 

 

 

 

 

 

 

 

 

 

cydes
Long Range Highlights (seove o nzcte crater are erates) = ContractManagementPian Yes) “o= 2)
SS eee tenon bed work completed and can control the size of the scope at any time. While if's a 5 year
commitment, we hold the scope level and can decrease at any tne.
Estimated Contract Value for Approval Contract Term > $ Year C2) ( See Note § eto)
Gross $ Net § Effective Start Date: 01/052019 Effective End Date: 0304/2024

Base Contract Value (GEV) 10M sau Requested Expiration Date:
Aggregate Amendment Value(.V): Proposed Renewal Options:

Supply Chain Concurrence (Bese cn Grows Estimated Valve) Financial Approvals(Gased on Net Estmnated Vaue)

 

 

 

109. As referenced above, Eco Edge, since its inception has reported to the State of

Alaska that it was a “Drywall and Insulation Contractor.” Moreover, KEAYS’s fulltime job is as

33

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 33 of 46
a

an Anchorage Police Department K-9 Officer. Your affiant has found nothing to support

FORREST’s sole source justification that Eco Edge had the “experience,” and that they

6102 | | 930

“specialize in...casing and tubing.”

110. Moreover, KEAYS began viewing the contract through DocuSign at 1:29:28 PM
on March 5, 2019. KEAYS signed the contract at 1:35:09 PM using IP Address: 12.17.191.99.
This particular IP Address was held by Borealis Broadband, Inc., an Anchorage based Internet
Service Provider. Records provided by Borealis Broadband, Inc., showed IP Address
12.17.191.99 was assigned to Kelly and NATHAN KEAYS.

111. On March 6, 2019, KEAYS provided COPA with a signed and dated Internal
Revenue Service Form W-9.

112. On March 19, 2019, KEAYS registered an account with Actian. On November
14, 2019, your affiant interviewed Cindi Klose, Director of Treasury Services, ConocoPhillips
Company. Klose described Actian as an e-invoicing solution that ConocoPhillips Company
uses. Once an account is registered with Actian, vendors, including Eco Edge, log into the
Actian tool to enter and submit their invoices. Upon submission through Actian, the invoice
details are automatically populated in the ConocoPhillips Company’s SAP system. Once all of
the checks are completed in the SAP system, the invoice is paid via EFT to the vendor after
approximately 30-days. The submission of invoices through the Actian tool necessarily requires
vendors, and in this case Eco Edge, to access and utilize the Internet to wirelessly transmit
information (invoices and supporting documentation) through Actian to ConocoPhillips
Company. Using Actian and receiving an EFT was the only available manner in which COPA
vendors could receive payment.

113.  Actian is headquartered in Palo Alto, California.

34

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 34 of 46
i

114. On November 20, 2019, Klose provided your affiant with all of the Eco Edge
Actian tool logins for the year 2019, using ID: NathanK208120. There was a total of 20 logins

ranging from March 19, 2019 through November 8, 2019. 18 of the 20 logins came from the

602 | | 930

same IP Address: 12.17.191.99, Records from Borealis Broadband, Inc., confirmed this IP
Address as being the continuous IP Address for NATHAN and Kelly KEAYS from March 5,
2019 through November 15, 2019.

115. Through the course of the investigation, it was learned that FORREST conducted
much of his fraudulent activity using his COPA e-mail address:
Forrest.N.Wright@conocophillips.com. Many of FORREST’s e-mails were provided to your
affiant from Jeff Laughlin, COPA’s security manager. Pursuant to COPA’s computer warning
banner visible by all COPA employees upon logging into their COPA assigned computer,
FORREST’s e-mails were the property of COPA, and thus were turned over to your affiant
without FORREST’s knowledge and with the consent of COPA.
22-INCH CASING

116. On April 12, 2019, FORREST, using his COPA e-mail sent a message to Shon
Robinson, COPA’s Manager, Drilling and Wells, in which FORREST told Robinson that 22-
inch pipe was only manufactured in three (3) places in the world, all of which was outside North
America. Luckily, Forrest found a vendor (Eco Edge) that just happened to have 11,000 feet of
22-inch Sumitomo pipe in Anchorage at $85.50 per foot (as opposed to $450 - $500 per foot the
other foreign vendors charge). FORREST went on to tell Robinson that the pipe was stored at
Unique Machine, Inc. (UMI) in Anchorage. The total price for 11,000 feet was $941,440.50.

117. The total price for the 22-inch seamless pipe was just under $1 million. This level

was important, because according to Linda Barnett, a COPA Financial Analyst, FORREST had

35

Case 3:19-mj-0O0617-MMS Document 1-1 Filed 12/11/19 Page 35 of 46
O€8)

the authority to requisition and approve materials up to $1 million. Anything above that amount

would require someone other than himself to approve the acquisition.

6102 | | 930

118. Later during the afternoon of April 12, 2019, FORREST sent an e-mail to Pat
Hanley, owner of Cal IV Tubulars, in which he stated, “...I'm trying to get my hands on a pipe
tally (any) to show one of our new folks. Do you have an old one I can use? Any size, weight
etc works, just for learning.” (sic) The next day, Hanley sent FORREST an example of a pipe
tally on an Excel spreadsheet.

119. Acquiring the pipe tally from Hanley was essential for FORREST and KEAYS to
later successfully submit the invoice and supporting documentation (the pipe tally) through
Actian to COPA for payment via EFT. The pipe tally Hanley provided to FORREST was later
submitted, with few changes, to support an Eco Edge invoice, as further described below.

120. On April 14, 2019, KEAYS sent the following e-mail to FORREST:

Forrest, you mentioned the need for some 22" joints (retainer) for your ERD project (22",
750", API SL GRX52, R3). It may not be ideal because I don't have certs (you
mentioned your team said they don't need them as its nots for well bore stability) I did
come across some that are Japanese (Sumitomo) pipe that my supplier has a liquidation
pricing, been sitting on it for over 5 years. Would you be interested? New | was being
quoted anywhere from $500/ft to $600/ft. As discussed, | can get this for you and offer it
for 88.50/ft. FOB Anchorage. I have access to 15,500ft. Unlike the cribbing, if you don't
need that much, I can get exactly what you need, just let me know (you don't have to tak
it all). Nathan Keays

121. The above e-mail contained industry specific measurement terms. Particularly,
the measurements of the pipe: 22", .750", API 5L GRX52, R3. The most important information
was what KEAYS referred to was pipe that measured 22-inches in diameter, with %-inch
thickness. R3 was a reference to Range-3 piping. Range-3 meant the pipe was anywhere

between 38-feet and 42-feet long.

36

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 36 of 46
Mn

122. Shortly thereafter, FORREST responded to KEAYS with the following e-mail:

“Thanks for reaching out Nathan this is a very attractive price. Is the pipe at UMI? If it's the

602 | | 930

same stuff I'm thinking of I'd like to swing by and look before moving forward. Can we arrange
a time to meet there? Thanks again, Forrest”

123. Your affiant knows that Unique Machines, Inc. (UMI), is a company located at
8875 King St., Anchorage, Alaska. UMI is a machine shop that performs unique jobs for
conipanies operating in Alaska, such as slotted liners to provide sand control in oil industry
applications and threading large piping (up to 20-inches in diameter.) UMI also has an
approximate 16-acre storage yard on site.

124. On April 15, 2019, FORREST sent an e-mail to Charles Chapman, a COPA
contractor working for Swift Engineering. Chapman was COPA’s North Slope Drilling and
Wells Technical Planner. FORREST told Chapman to create a purchase request for 11,011 feet
of 22-inch retainer joints for the Alpine warehouse/inventory. Your affiant knows that COPA
maintains a warehouse containing material necessary for oil drilling operations on the North
Slope. FORREST informed Chapman that the purchase request was for Eco Edge and that all of
the 22-inch joints were located at UMI, and will be held there for the time being. Attached to the
e-mail to Chapman were three e-mail quotes:

a. The first e-mail contained the quote from KEAYS in which he quoted
$88.50 per foot, as described above in paragraph 35.

b. The second attached e-mail, dated April 14, 2019, purportedly contained a
quote from Hanley from Cal IV Tubing in which Hanley wrote, “Forrest, |
can get you the 11,000 ft of 22" .750 API 5L GRX52 you need for your

ERD project at a very attractive price. It's Sumitomo pipe and located

37

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 37 of 46
here in Anchorage. I'll offer it at $225/ft. FOB Anchorage I'm sure you
know but new its over $500/ft. This is never used and still in great shape,
its been sitting for 5-6 yrs. Please let me know if you have any questions.
Thanks, Pat Hanley.” (sic).

c. The third attached e-mail, also dated April 14, 2019, purportedly
contained a quote from Michael Thomas, President and Chief Operating
Officer of Tubular Solutions Alaska (TSA), in which Thomas wrote,
“Forrest, I have access to 15,500ft of Sumitomo 22" casing. Shell ordered
it years ago for the offshore project they were going to do. The casing is
still in great shape and we can get it to you for a great price. I can sell it
for $375/ft. You mentioned needing 11,000' so would be $4,125,000 FOB
Anchorage. This seems like a lot but is far less than buying new. There
are only three suppliers in the world that make this size seamless on top of
the 1 year plus lead time. Thanks, Michael.”

125. On November 14, 2019, your affiant interviewed Hanley. Hanley reviewed the
above e-mail described in paragraph 39(b). Hanley denied sending the e-mail to FORREST.
Hanley hired Michael Wheeler, a System Engineer from Alaska Computer Support, LLC to
scrub his server logs to verify Hanley’s recollection that he did not send the e-mail. Wheeler’s
determination was as follows, “We were unable to locate a sent email from you
pat@cal4pip.com to Forrest.N.Wright@conocophillips.com on the date of / with a date time
stamp of Sunday, April 14, 2019 5:23pm in the server logs. Additional (sic) the email thread that
was sent over did not contain host headers with your server address in the email path. Lastly we

did notice that the forwarded email that supposedly came from you was missing your footer.”

38

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 38 of 46

602 | | 930 Y
re)

126. On November 15, 2019, your affiant interviewed Thomas. Thomas reviewed the
above e-mail described in paragraph 39(c). Thomas also denied sending the e-mail to

FORREST. Thomas meticulously dissected the e-mail, pointing out several problems with it that

602 | | 930

indicated he was not the author. For example, the color of his signature line was blue, and that
was not the correct color associated with a newly sent e-mail. Moreover, the e-mail referenced
in paragraph 39(c) contained Thomas’s reply signature, which was different than his original sent
e-mails. Thomas said he has not changed this formula for at least the past three-years. Thomas
said the spacing of the e-mail was off, and there was verbiage he would never use. For example.
the suspect e-mail included the total price for the pipe. Thomas said TSA was a professional
organization and he would never quote product in the body of an e-mail nor would put the total
cost of piping in an e-mail. Every quote TSA provides was tracked and put on an official
quotation letterhead. Finally, Thomas understood why FORREST would fabricate an e-mail
from him. Thomas opined FORREST did it to show COPA that he had a secondary quote to
back up a purchase by a shell company (Eco Edge) at a below market rate.

127. Thomas elaborated beyond the falsified e-mail. Thomas said TSA was a wholly
owned subsidiary of Sumitomo, and a sister company to UMI. Contrary to what was quoted by
Eco Edge to COPA, Sumitomo does not have the ability to manufacture 22-inch seamless casing
(pipe). Thomas said there were no facilities in Alaska, or even on the West Coast that had the
capability to thread 22-inch casing. Thomas said 22-inch casing was useless in Alaska. Thomas
had never seen 22-inch casing used in the oil industry in his whole life. Moreover, Thomas said
$88.50 per foot, as quoted by Eco Edge, was “slightly above scrap” metal. Thomas did a
calculation in front of your affiant, and determined that if 22-inch seamless casing that was %4-

inch thick existed, the cost per foot would be between $255 - $300 per foot.

39

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 39 of 46
128. On November 13, 2019, your affiant interviewed Chris Shumate, President of
UMI. As referenced above, there were several instances where it was conveyed that the 22-inch
casing was stored at UMI. Shumate advised that he has never had 22-inch casing at his storage
yard. Storing 11,000 feet of 22-inch casing would be visible from space, as it would take up
about six-acres of his 16-acre yard. Shumate provided your affiant with a tour of UMI. Your
affiant did not see any 22-inch casing. The only pipe that was close to being that large in
diameter was a couple truck loads of 20-inch casing. Shumate showed your affiant the factory
portion of UMI. Shumate confirmed that the largest machine they had for threading pipe was
itself 22-inches in diameter. This meant that the largest pipe that could be run through the
machine was 20-inches in diameter.

129. At approximately 2:04 PM on April 15, 2019, Sonya Culver, a COPA Purchasing
Analyst, approved Purchase Order (No. 4521620697) in the amount of $974,473.50 for
"JOINT,RETAINER,22"X.750", API 5L.GRX52,R3."

130. Purchase Order (No. 4521620697) was for 11,011 linear feet of 22-inch piping, as
referenced above, has never existed.

131. The Purchase Order listed KEAYS as the salesperson, and instructions for
KEAYS to submit any invoice via Actian (ePay) using the following internet domain name:
http://vendors.conocophillips.com. It also referenced KEAYS’s April 14, 2019 e-mail quote for
pricing terms.

132. At 8:43 PM on April 16, 2019, Kurt Kegler, a COPA contractor who worked for
ASRC Energy, attached a goods receipt in COPA’s SAP system. The goods receipt, if done
correctly, tells COPA that Kegler laid eyes on the material and verified it was on site. However,

based on other schemes in which FORREST used his COPA e-mail to inform contractors that

40

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 40 of 46
hs

others have verified the existence of material, it is your affiant’s belief that FORREST told
Kegler that someone else had verified its existence, and Kegler entered the goods receipt without

himself actually verifying the material existed. This belief is based on FORREST’s pattern of

6102 | | 930

behavior with respect to other schemes. Your affiant has yet to locate and view e-mails that
specifically indicate FORREST told Kegler to submit the goods receipt, nor has your affiant
interviewed Kegler due to the higher interest of keeping the investigation covert until after
having served search warrants.

133. At4:43 PM on April 17,2019, KEAYS or someone from inside his residence
accessed the internet, logged into the Actian tool using ID: NathanK208120 and submitted
invoice #000057 in the amount of $974,473.50. Accompanying the invoice submission through
Actian was a near carbon copy of the pipe tally that FORREST had acquired from Hanley on
April 12, 2019, and more fully described above in paragraphs 33 and 34.

134. Eco Edge and most vendors working for COPA are on a Net-30 payment
schedule, meaning the vendor is paid approximately 30-days after the invoice is received and
approved in COPA’s system. On May 16, 2019, COPA sent an EFT in the amount of
$974,473.50 to Eco Edge’s AKUSA account ending in 7951. On May 19, 2019, this same
amount, $974,473.50, posted to Eco Edge’s AKUSA account ending in 7951.

MONEY LAUNDERING

135. As discussed above in paragraph 49, KEAYS received $974,473.50 as an EFT
from COPA on May 19, 2019 into his Eco Edge AKUSA account ending in 7951.

136. On May 24, 2019, KEAYS sent three (3) checks totaling $895,036.75 to

FORREST and AMANDA’s Spectrum Consulting Services (SCS) account ending in 0183. The

4]

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 41 of 46
individual check numbers were: 1104 in the amount of $160,000; 1105 in the amount of OO’ )/

$487,236.75; and 1106 in the amount of $247,800.

137. On May 24, 2019, FORREST and AMANDA’s SCS account ending in 0183

6102 | | 930

received the same amount, $895,036.75, that KEAYS sent spread out over three (3) different
checks.

138. On May 24, 2019, $13,200 in cash was withdrawn from FORREST and
AMANDA’s SCS account ending in 0183. On June 5, 2019, another $1,000 in cash was
withdrawn.

139. On June 5, 2019, Dorothy Sweet, the Senior Commercial Escrow Officer at
Fidelity National Title Agency of Nevada, Inc., sent FORREST an e-mail containing wire
instructions for “15 separate residential pro, Las Vegas NV.”

140. On June 7, 2019, FORREST and AMANDA utilized their SCS AKUSA account
ending in 0183 to wire $1,042,000. This wire was sent to Fidelity National Title Agency of
Nevada, Inc., to begin the purchase of “15 separate residential properties,” in Las Vegas, NV, as

represented below an estimated settlement statement taken from FORREST’s COPA e-mail:

42

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 42 of 46
 

 

 

 

 

 

 

 

 

 

FIDELITY NATIONAL TITLE AGENCY OF NEVADA, INC.
2450 St. Rose Parkway, Suite 150, Henderson, NV 89074
= \ Phone: (702) 932-3150 Fax: (702) 942-8114
) Buyers/Borrowers Settlement Statement
Estimated
oO Escrow No: 00091311- 1180S Close Date: 08/14/2019 Proration Date: 08/14/2016 Disbursement Date:
m™m
a Buyer(s)/Borrower(s): Wright Capital Investments LLC, a Nevada limited liability company
_— 1901 Colony Place
— Anchorage, AK 99507
rT
oo
Ss Property: 15 separate residential properties
Las Vegas, NV
Brief Legal:
Description Debit Credit
TOTAL CONSIDERATION:
Total Consideration 3,879,000.00
Earnest money deposit/commission 1,042,000.00
ADDITIONAL CHARGES:
Property Taxes - 2, 3. 4th 1/4 to Clark County Treasurer 0244.71
Adjustments at close to Buyer 1,500.00
Transfer to 91380 to Fidelity Nationa! Tite 1,100.00
Transfer to 91385 to Fidelity National Title 2,110.00
PRORATIONS AND ADJUSTMENTS:
County Taxes from 8/14/2019 to 10/1/2019 based on the Quarterly amount 1,758.69
of $3.387.70
me 8/14/2019 to 10/1/2019 based on the Quarterly amount 61.93
CLV ¢,f..m from 8/14/2018 to 11/1/2019 based on the Quarterly amount of 224.40
CLV b,h.k from 8/14/2019 to 9/1/2019 based on the Quarterly amount of 37.46
$108.31
CLV od jl from 8/14/2019 to 10/1/2019 based on the Quarterly amount of 200.44
$353.82
Trash Arrow from 8/14/2018 to 10/1/2019 based on the Quarterly amount of 23.37
4.76
we 7/1/2019 to 10/1/2019 based on the Quarterly amount of 45.87
Trash, 13 he from 8/14/2019 to 9/1/2019 based on the Quarterly amount of 115.80
COMMISSIONS:
Buyer paid commission to Sin City Realty LLC. 28,790.00
ESCROW CHARGES:
Escrow Fee to Fidelity National Tite Agency of Nevada, Inc. 1,550.00
TITLE CHARGES:
Investor Rate escrow to Fidelity National Tile Agency of Nevada, Inc. (485.00)
E Recording Fee to Simpiifile 450
RECORDING FEES:
Recording Fees to Fidelity Natonal Tite Agency of Nevada, Inc. 40.00
Sub Totals 3,905,341.07 1,042,000,00
Balance Due From Buyer ‘Borrower 2,803,341.97
Totals 3,035 341.97 3,935,341.97
his agreed by the undersigned that the foregoing statement may change if a change in the escrow closing occurs or if other unforeseen
contingencies arse, In the event changes in the statement become necessary, you are nevertheless authorized to close this escrow. itis
understood that we will receive a final statement of account if the above totals are changed.

 

 

 

 

43

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 43 of 46
Cz’)

141. Prior to closing on the properties, but after the initial $1,042,000 down payment.
FORREST and AMANDA set up a company in Nevada to act as the owner of the properties.

That company, Wright Capital Investments, LLC, was organized by FORREST and AMANDA

602 | | 930

on July 21, 2019.

142. KEAYS continued to send ill-gotten funds related to other fraudulent schemes
from his Eco Edge AKUSA account ending in 7951 to FORREST and AMANDA’s SCS
AKUSA account ending in 0183.

143, For example, on May 27, 2019, KEAYS received $98,430 as an EFT from COPA
into his Eco Edge AKUSA account ending in 7951.

144, On May 29, 2019, KEAYS issued a check (No. 1108) in the amount of $49,215.

145. The same day, on May 29, 2019, a check in the same amount, $49,215, was
deposited into FORREST and AMANDA’s SCS AKUSA account ending in 0183.

146, On June 2, 2019, KEAYS received three (3) EFT deposits from COPA into his
Eco Edge AKUSA account ending in 7951. The deposits were in the amounts of $37,050:
$82,500; and $99,300, respectively, and totaled $218,850.

147. On June 5, 2019, KEAYS sent four (4) checks totaling $130,875 to FORREST
and AMANDA’s Spectrum Consulting Services (SCS) account ending in 0183. The individual
check numbers were: 1109 in the amount of $49,650: 1110 in the amount of $41,250; 1111 in
the amount of $18,525: and 1112 in the amount of $21,450.

148. On June 5, 2019, FORREST and AMANDA’s SCS account ending in 0183
received the same amount, $130,875, that KEAYS sent spread out over four (4) different checks.

149. On August 12, 2019, FORREST and AMANDA utilized their SCS AKUSA

account ending in 0183 to wire $2,893,341.97. This wire was presumably sent to Fidelity

4

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 44 of 46
National Title Agency of Nevada, Inc., to complete the purchase of the “15 separate residential

properties,” in Las Vegas, NV.

150. The origination of the funds in FORREST and AMDANDA’s SCS AKUSA

6102 | | 930

account ending in 0183 at the time the final wire was sent to complete the purchase of the houses
in Las Vegas, NV, emanated from KEAYS’s Eco Edge AKUSA account ending in 7951, as well
as from DB Oilfield’s AKUSA account ending in 5982.

CELLULAR TELEPHONES

151. In your affiant’s training and experience, it is common for individuals committing
or attempting to commit fraud and money laundering, to utilize cellular telephones/smart phones
to further the crime.

152. It is known that AMANDA is the reported subscriber of at least two (2) cellular
telephones/smart phones through General Communication, Inc.

153. Furthermore, in your affiant’s training and experience, it is common for
individuals engaged in illegal activity to utilize non-attributable cellular telephones/smart phones
(aka “burner phone”) to further the crime. While there is no evidence to suggest AMANDA has
utilized a burner phone, it is possible due to the nature of the alleged criminal activity and the
fact that most of the evidence in this investigation has yet to be seized and reviewed.

LIMIT ON SCOPE OF SEARCH
154. I submit that if during the search, agents find evidence, fruits, and/or

instrumentalities of crimes not set forth in this affidavit, another agent or I will seek a separate

warrant.

45

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 45 of 46
REQUEST FOR SEALING OF MATTER

155. I request that the Court order sealing this case until further order of the Court.
The documents filed in the case discuss an ongoing criminal investigation that is neither public
nor known to all the targets of the investigation. Accordingly, there is good cause to seal these
documents because their premature disclosure may give targets an opportunity to destroy or
tamper with evidence, change patterns of behavior, notify confederates, or otherwise seriously
jeopardize the investigation.

CONCLUSION

156. As noted above, this affidavit is made in support of an application for a warrant to
search the person of AMANDA DIANE WRIGHT, more particularly described in Attachment
A, as there is probable cause to seize any and all communication devices (cellular

telephones/smart phones) set forth in Attachment B, as justified by the facts laid out above.

FURTHER YOUR AFFIANT SAYETH NAUGHT.

Signed: Zt Date: /2 ty hy

TylerVose, Special Agent

 

Subscribed and sworn to before me this (fh day of December, 2019.

pro

UNIKED STATES MAGISTRATE JUDGE

 

46

Case 3:19-mj-00617-MMS Document 1-1 Filed 12/11/19 Page 46 of 46
